Citation Nr: 1228892	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-48 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel




INTRODUCTION

The Veteran had active service from August 1969 to August 1971.  He earned a Purple Heart during service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that granted service connection for PTSD and assigned an initial rating of 30 percent.  The Veteran appealed that decision and the case was referred to the Board for appellate review. 

The Board notes that the Veteran and his wife testified at a March 2011 Travel Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file.

In April 2011, the Board remanded the appeal for additional development.

In July 2012, the agency of original jurisdiction (AOJ) increased the initial PTSD rating to 50 percent.  As higher schedular ratings are available, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).
 
The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has submitted evidence of unemployment due to service connected disabilities.  Therefore, his claim for a higher evaluation includes a claim for TDIU, and it included as a part of the appeal as set forth on the title page.  

A review of the VA paperless claims processing system (Virtual VA) includes VA treatment records through November 2011.  The AOJ considered these updated records in the February 2012 supplemental statement of the case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to difficulty understanding complex commands, impairment of short and long-term memory, disturbances of motivation and mood and difficulty in establishing occupational and social relationships.

2.  At no point during the appeal did the Veteran's PTSD manifest by obsessional rituals, near continuous panic or depression affecting his ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, impaired impulse control, inability to establish and maintain effective relationships, intermittently illogical speech, or suicidal ideations. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent rating for PTSD have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Social Security Administration (SSA) disability records have also been obtained.  Additionally, the Veteran was provided an adequate psychiatric examination in May 2011 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected PTSD has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board also finds that the record is in substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  SSA disability records and updated VA treatment records have been associated with the claims folder.  The Veteran underwent an updated VA PTSD examination in May 2011.  The record reflects substantial compliance with the April 2011 remand instructions.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the March 2011 hearing, the undersigned identified the issue on appeal.  The Veteran and his wife provided testimony as to all treatment and symptoms the Veteran had, and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  In April 2011, the Board remanded the claim to further assist the appellant in obtaining outstanding medical records and furnishing an updated VA examination.  The duties imposed by Bryant were thereby met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the appeal period, the Veteran has been assigned a 50 percent evaluation for his PTSD.  His PTSD has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disability result in total social and occupational impairment, regardless of whether the Veteran demonstrates those symptoms listed in the Rating Formula. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."   Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Factual Background

The Veteran initially sought treatment for PTSD at the VA mental health clinic (MHC) in November 2009.  He reported that traumatic memories of Vietnam had resurfaced after he lost his job.  His primary complaint was a depressed mood.  He denied any suicidal ideation.  Mental status examination showed the Veteran to be fully oriented to person, place, and time.  He presented with good hygiene and did not display abnormal psychomotor activity.  The examiner observed a sad mood and affect.  She commented that thought processes were normal without evidence of psychosis or homicidal or suicidal ideations.  She diagnosed PTSD and depression.  She assigned a GAF of 50.  

In a suicide risk assessment taken during the visit, the Veteran detailed additional symptoms.  He had flashbacks, startle reflex, night sweats, sleep disturbances, anhedonia, and racing thoughts.  Quantitative testing suggested moderately severe depression.  He believed his PTSD symptoms had increased once he stopped working.  The examiner opined that the Veteran's suicide risk was low to moderate and judged that he was not at significant risk for self harm.  

In a December 2009 VA MHC note, the Veteran reported that medication had helped his depressive symptoms, but he continued to have PTSD symptoms.  He denied any suicide ideation.  Mental status examination was similar to November 2009 and the examiner maintained a GAF of 50.  

The Veteran underwent a VA PTSD examination in January 2010.  He complained about having sleep disturbances, occasional anger outbursts, concentration difficulties, and hypervigilant behavior.  He was currently unemployed and looking for work.  He had been married for 15 years.  He did not have any social contacts beyond his family.  He acknowledged having thoughts of suicide many years ago, but denied any current suicide ideations.  Mental status examination showed him to be fully oriented and present with an appropriate appearance and grooming.   The examiner noted a restricted affect, limited eye contact, and an anxious mood.  No psychomotor problems were found.  Thought process was logical and goal directed.  The Veteran denied any suicidal or homicidal ideations.  The examiner diagnosed PTSD and provided a GAF of 52.  She commented that the symptoms were moderate.  

In December 2009, the Veteran's wife reported that the Veteran's sleeping problems had recently increased.  She was aware that he had served in Vietnam, but just found out that his sleep problems were related to dreams about the war.  

In January 2010 VA MHC notes, the Veteran also acknowledged having increased sleep disturbances.  He had recently stopped drinking alcohol.   His mood varied, but he denied mania episodes.  However, he reported that the medication resulted in some improvement in interpersonal functioning.  Mental status examination was similar to prior findings.  The examiner raised the Veteran's GAF to 65.   

In March 2010, the Veteran revisited the VA MHC.  He complained about an overall decrease in effectiveness with his medication.  Symptoms of depression, sleep disturbances, and anhedonia had returned.  He denied any active suicidal or homicidal ideations.  He noted these symptoms occurred despite an improvement in his finances.  He had resumed his habit of excess alcohol consumption.  Mental status examination did not show any new symptoms.  The examiner lowered the Veteran's GAF to 50 and increased his medication.

The Veteran's employer submitted an April 2010 statement.  He reported that the Veteran worked for him for 19 years.  During the past few years, the Veteran's work habits declined.  He had interpersonal difficulties with co-workers, irritability, and memory problems.  He stated that he would have fired the Veteran if he had not known him for so long.  

In May 2010, the Veteran reported an improvement in his symptoms due to the increased medication.  He reported better sleep and he had abstained from alcohol.  Mental status examination included observation of a good mood and euthymic affect.  The examiner raised the Veteran's GAF to 70.
 
In July 2010, the Veteran underwent a psychiatric evaluation as part of his SSA disability claim.  He reported having anger and irritability symptoms at work and that his employer made accommodations for him.  He did not participate in social activities, but stated that he had one or two close friends.  He reported being happily married.  Mental status examination showed that the Veteran drove himself to the examination and presented on time.  He had an appropriate appearance and displayed normal behavior.  The examiner noted a dysphoric mood and affect.  The Veteran's speech was soft spoken, but he maintained fair eye contact.  He appeared hypervigilant, but did not have involuntary movements.  His thought processes and content appeared normal.  He did not have hallucinations or delusions.  He was fully oriented.  The examiner provided an array of psychological function tests.  She diagnosed PTSD and history of alcohol abuse.  She also added an Axis II diagnosis of borderline intellectual functioning.  She assigned a GAF of 52.  She commented that emotional symptoms primarily consist of anger and irritability.  The Veteran reported that he began treatment for his depressed mood.  The examiner also noted that he had significant memory impairment resulting in the addition of the Axis II diagnosis of borderline intellectual functioning.    

The Veteran did not return to the VA MHC until January 2011.  He complained that his medication had stopped working.  He had increased irritability and sleep disturbances.  Mental status examination showed the Veteran to be fully oriented and have regular speech patterns.  The examiner noted a dsyphoric affect and a depressed mood.  Thought processes were goal directed.  The Veteran denied any suicidal or homicidal ideations.  The examiner diagnosed PTSD and provided a GAF of 60.

VA MHC notes from February 2011 show that the new medication initially resulted in a noticeable improvement in symptoms, but the effect had somewhat tapered off.   Mental status examination was unremarkable.  The GAF was raised to 63.  A few days later, the Veteran's wife called VA to express concern that the Veteran would not leave his room.  She described him as pleasant and non-suicidal.  She thought he just wanted to be alone.  

At the March 2011 Travel Board hearing, the Veteran reported having a depressed mood on most days.  He had anger outbursts and mood swings.  His wife described their relationship as deteriorating due to his socially isolative habits.  She stated that she quit her job to stay home with the Veteran since he had difficulty with turning off appliances and faucets.  He recently requested to change treatment providers.  His wife noted that he failed to describe all his symptoms to healthcare providers.  She also reported that their grandchildren were visiting less frequently due to the Veteran's mood problems.  She stated that he was unable to hold a job and could not drive due to memory problems.     

The Veteran visited the VA MHC again in March 2011 with a new treatment provider.  His primary complaints were fatigue and sleep disturbances.  He affirmed depression, irritability, intrusive thoughts, anger outbursts, hypervigilance, exaggerated startle response, excessive anxiety, and recurrent panic attacks about once a week.  He denied psychosis or any suicidal or homicidal ideation.  Mental status examination was significant for depressed and anxious mood and constricted affect.  However, the Veteran presented with a normal appearance, had good eye contact, and did not display any speech problems.  His insight and judgment were fair.  The examiner diagnosed bipolar disorder, PTSD, generalized anxiety disorder (GAF), and history of alcohol abuse.  She assigned a GAF of 45.  

The Veteran was reexamined by VA in May 2011.  The examiner reviewed the claims folder and recited the relevant psychiatric history.  Currently, the Veteran reported his sleep was limited to about three hours per night.  He had intrusive thoughts and reminders about Vietnam.  He described having generalized irritability and anxiety.  He was depressed and had socially isolative behaviors.  He described anhedonia, but denied any current suicide ideation.  The examiner remarked that psychosis was not evident.  He noted that the Veteran had a pattern of initial improvement when his medications were altered, but then returned to his baseline symptoms.  He did not observe the Veteran to be overtly angry or in distress, but described him as "beaten down."  He assessed the Veteran's overall impairment to be productive of reduced reliability and productivity in his personal and professional life, but generally able to carry out responsibilities.  He characterized the symptoms as in the range of moderate severity.  

As for his occupational history, the Veteran reported having the same job for many years until May 2009 when his employer went out of business.  He stated that he performed well for many years, but during the last years of employment his performance decreased.  He cited memory and concentration problems arising from PTSD.  He continued to be unemployed.  He stated that he had a positive relationship with his wife, but tended to spend a lot of time by himself.  Social interaction generated anxiety for him.  He had been able to greatly curtail his alcohol consumption.  He denied any violent behavior.   Mental status examination showed the Veteran to have an appropriate appearance and be fully oriented.  He had cooperative behavior.  The examiner commented that the Veteran's eye contact was sporadic and he appeared depressed with a flat range of affect.  He denied any suicidal or homicidal ideation.  No psychosis type symptoms were observed.  His thought process was logical and goal directed.  Concentration and memory were normal.  

The examiner diagnosed PTSD and depressive disorder.  He assigned a GAF of 51 and noted it has ranged from 45 to 70.  

VA MHC notes from May 2011 showed that the Veteran had sleep problems and complained about his racing mind.  When he revisited in June, he reported sleeping better, but still had some nights with racing thoughts or nightmares.  He continued to have daytime fatigue.  However, he had reduced irritability and depressive symptoms.  He denied any suicidal or homicidal ideation.  

The Veteran had another VA MHC visit in September 2011.  He continued to have an improvement in his PTSD and depressive symptoms.  He stated that he had less irritability and depression.  He was sleeping better.  He did not have any panic attacks.  He reported having occasional hallucinations of his wife calling his name or a dog barking, but did not find them particularly bothersome.  

In an October 2011 addendum, the examiner stated that he had reviewed additional SSA records.  He reported that the SSA examiner's borderline intellectual functioning diagnosis is not part of PTSD.  Rather, it is result of genetics and environment.  He stated that PTSD may interfere with some cognitive capacities, it does not have an adverse effect on one's Intelligence Quotient (IQ).  He stated that the intellectual functioning affected all area of the Veteran's life and it is impossible to separate from his PTSD symptoms.     

Analysis

Based on the above facts, the Board finds that the criteria for a 50 percent evaluation have been met throughout the appeal period.  The Veteran's symptoms primarily manifest as social isolation, difficulty concentrating, disturbed sleep, hypervigilance, disturbed mood, and irritability.  On both VA examinations, the examiners characterized the Veteran's symptoms as moderate.  See January 2010 and May 2011 VA examination reports.  Most of the GAF scores are in the 50s and low 60s, again suggestive of moderate symptoms.  Overall, the Veteran has presented PTSD symptoms contemplated by the 50 percent rating criteria.  Mauerhan, supra.; 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The criteria for the 70 percent rating contemplate symptoms including suicidal ideation, impaired speech, near continuous panic or depression, neglect of personal appearance or hygiene, spatial disorientation, and an inability to maintain relationships.  See id.  The record does not show the Veteran having inadequate hygiene, significantly impaired speech, spatial disorientation, or suicidal ideation.  The records show that the Veteran maintains a relationship with his family, including wife, children, and grandchildren.  He also has good hygiene and is always fully oriented.  Equally significant is the fact that there has been no evidence of suicidal or homicidal thoughts or violence.  Although he recently acknowledged having hallucinations that his wife is calling him or hearing a barking dog, these hallucinations or delusions are not related to PTSD stressors and by the Veteran's own admission do not bother him.  See September 2011 VA MHC records.  

The Veteran's primary PTSD symptoms revolve around depressive symptoms and sleep disturbances.  While he clearly has some impairment from PTSD, he is able to engage in some social activities as he has maintained a relationship with his family.  He has not demonstrated an inability to establish and maintain effective relationships as contemplated in a 70 percent rating.  

The Veteran's GAF scores have mostly ranged from 50 to 60 for moderate to serious symptoms.  On an isolated occasion, an examiner assigned a GAF of 45.  See March 2011 VA MHC records.  However, even on this encounter the Veteran did not display any reality impairment or psychosis.  He presented with normal appearance and did not show any communication impairment.  He denied homicidal or suicidal ideation.  The isolated report of a GAF of 45 is not sufficient by itself to warrant a 70 percent rating.  

The Board notes that the Veteran's cognitive impairment has been assessed as borderline intellectual functioning.  See July 2010 SSA disability evaluation.  In this regard, the Veteran's wife has reported that his memory problems impair his ability to function independently as he would forget to turn off household appliances.  See March 2011 hearing transcript.  The medical evidence shows that this disorder is not affected by PTSD.  See October 2011 VA examination addendum opinion.  The regulations are clear that such mental deficiencies are not subject to VA compensation.  38 C.F.R. § 3.303(c).  Hence, this disorder is not for consideration in determining an appropriate PTSD rating.  Id.

In summary, the Board finds the Veteran's PTSD symptoms most closely approximate the 50 percent rating criteria and a rating in excess of 50 percent is denied.  Mauerhan, supra.; 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's PTSD disability are depression, sleep disturbances, anxiety, irritability, and social isolation.  These factors are included in the schedular rating criteria.  Thus, the evidence does not warrant referral for consideration of an extraschedular evaluation. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for service connected PTSD.  


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

As discussed in the introduction above, the Board must consider whether entitlement to TDIU is warranted as part of the appeal for an initial rating for PTSD. See Rice, supra.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  For the purpose of meeting these schedular criteria, multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran currently has two compensable ratings one for PTSD as 50 percent disabling and the other for a left foot fracture residuals rated as 20 percent disabling.  His combined rating is 60 percent.  Service treatment records show that his left foot disability was incurred in combat.  Since both service connected disabilities are related to combat, the Board considers them to be one disability for TDIU purposes as outlined in 38 C.F.R. § 4.16(a).  Thus, for TDIU purposes, the Veteran has a single disability rated as 60 percent disabling, and he meets the schedular TDIU criteria.  See 38 C.F.R. § 4.16(a).  

In adjudicating claims for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The July 2010 SSA psychiatric evaluation found the Veteran to be disabled for SSA purposes.  However, the examiner cited moderate to severe impairments in memory, intellectual functioning, and visual-related abilities.  As explained above, the Veteran's Axis II diagnosis of borderline intellectual functioning is not subject to VA compensation.  38 C.F.R. § 3.303(c); see October 2011 VA examination addendum opinion.  The SSA examiner indicated that if the Veteran's PTSD symptoms remained untreated they would pose occupational interference.  Overall, her report is unclear as to whether service connected PTSD and left foot disability alone would preclude employment.  There is no medical opinion currently of record on whether the Veteran's service connected disabilities alone would preclude employment; hence an examination and opinion are required as detailed below.  Friscia, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Provide the Veteran with VCAA notice regarding entitlement to TDIU, and ask him to complete a formal application for that benefit, reporting his education and occupational experience.

2.  Schedule the Veteran for a VA examination to ascertain whether his service-connected disabilities together prevent him from securing substantially gainful employment. 

The relevant evidence in the claims file and Virtual VA should be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD, left foot, facial scar, left lower extremity scar, laceration of left thumb, and bilateral color blindness prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him. 

The examiner must provide reasons for the opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  The AOJ should Review the record and ensure that the foregoing development actions have been completed in full. If further action is required, it should be undertaken.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Robert E. O'Brien 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


